PER CURIAM:
Alphelious Antoine Rooks appeals the district court’s order denying his 18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp. 2008) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rooks, No. 3:99-cr-00312-RLW-2 (E.D.Va. July 17, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.